Citation Nr: 0534018	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  00-14 894	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for myofascial 
syndrome of the cervical spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for the residuals of a 
low back injury, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from March 1980 to April 
1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  The Board considered the issues on appeal on two 
prior occasions and each time remanded the appeal for 
additional development and compliance with the Veterans 
Claims Assistance Act of 2000, legislation that was enacted 
during the pendency of this appeal.  All requested 
development has been performed, but the RO has continued the 
denial of benefits sought.  As such, this matter is properly 
returned to the Board for further appellate consideration.

The Board points out that the record contains statements in a 
February 2002 VA examination report that may be interpreted 
as evidence suggestive of entitlement to a total rating based 
on either individual unemployability or an increase in 
disability rating for the veteran's service-connected 
psychiatric disorder.  Neither issue has been adjudicated by 
the RO and the veteran has not specifically initiated such 
claims other than to assert upon examination that he is 
unable to work due to service-connected disability.  As such, 
the possible claims are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran maintains extension to 20 degrees, flexion to 
30 degrees, lateral flexion to 30 degrees bilaterally, and 30 
degrees of rotation bilaterally, in his cervical spine.

3.  The veteran maintains extension to 20 degrees, flexion to 
50 degrees, lateral flexion to 20 degrees bilaterally, and 
rotation to 30 degrees bilaterally, in his lumbar spine.

4.  The veteran has moderate limitation of motion in both his 
cervical and lumbar spine due to complaints of pain; his 
level of functioning is limited by painful motion and easy 
fatigability.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for 
myofascial syndrome of the cervical spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4,71a, Diagnostic Codes 5010, 5290 (1999), 
Diagnostic Codes 5010, 5237, 5242, 5243 (2005).

2.  Criteria for a rating in excess of 20 percent for 
residuals of a low back injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4,71a, Diagnostic Codes 5010, 5294 (1999), 
Diagnostic Codes 5237, 5242 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in August 2001 and May 2004, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board even though he elected not to do so.  
It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

The veteran submitted a request for an increase in disability 
ratings for his neck and back disabilities in November 1997.  
He maintains that his functional limitation has increased due 
to continuing and worsening symptoms related to an in-service 
injury to the neck and low back.  The veteran appeared at 
numerous examinations reporting that he was retired from 
employment because he was unable to perform strenuous 
activities, but he has not submitted a claim of entitlement 
to a higher rating based on unemployability due to service-
connected disability.

During the pendency of this appeal, VA revised criteria for 
rating the musculoskeletal system.  The changes in criteria 
appear to have been considered by the RO even though 
entitlement under the more recent criteria was not 
specifically addressed by the RO.  In its Supplemental 
Statement of the Case in July 2005, the RO included the 
revised criteria and continued the ratings of 20 percent for 
each disability under criteria in effect at the time the 
veteran submitted his claims.  Because the veteran was 
advised of the changes in the rating criteria and he had an 
opportunity to comment on such, the Board finds that 
application of the amended criteria by the Board will not 
result in any prejudice the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

It is important to note that VA's General Counsel has held 
that, where a law or regulation changes during the pendency 
of a claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); see also, 38 C.F.R. 
§ 3.114.  

The veteran's myofascial syndrome of the cervical spine has 
been evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5290, based on a finding of 
traumatic arthritis with moderate limitation of motion in the 
cervical spine.  At the time the veteran filed his claim, 
Diagnostic Code 5290 called for the assignment of a 20 
percent rating for moderate limitation of motion in the 
cervical spine, and assignment of a 40 percent rating if 
there was evidence of severe limitation of motion in the 
cervical spine.  Diagnostic Code 5010, which remains in 
effect, calls for the assignment of ratings for traumatic 
arthritis under criteria found at Diagnostic Code 5003 for 
degenerative arthritis.  Specifically, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved unless there is no 
evidence of compensable limited motion, which is not the case 
here.  

The residuals of a low back injury have been evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5292, based on a finding of moderate limitation of motion in 
the lumbar spine.  At the time the veteran filed his claim, 
Diagnostic Code 5292 called for the assignment of a 20 
percent rating for moderate limitation of motion in the 
lumbar spine, and assignment of a 40 percent rating if there 
was evidence of severe limitation of motion in the lumbar 
spine.

The Board points out that when the veteran's claim was 
submitted, Diagnostic Code 5293 allowed for the assignment of 
ratings upon a showing of intervertebral disc syndrome.  
Specifically, a 60 percent disability evaluation was to be 
assigned when there was evidence of pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy and characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief; a 40 percent evaluation was for 
assignment when the evidence showed severe intervertebral 
disc syndrome with recurring attacks and intermittent relief; 
a 20 percent evaluation was for assignment for moderate 
intervertebral disc syndrome with recurring attacks; and, a 
10 percent evaluation was for assignment when there was 
evidence of only mild intervertebral disc syndrome.

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome were amended.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  Under the schedular requirements which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) began being evaluated 
based upon either the total duration of incapacitating 
episodes over the past twelve months or a combination of 
separate evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective September 23, 2002.  
Specifically, a 10 percent evaluation is assigned when there 
is evidence of incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past twelve months; a 20 percent evaluation is assigned 
when there is evidence of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past twelve months; a 40 percent evaluation is 
assigned when there is evidence of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months; and, a 60 percent 
evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.    

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.  

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended, including criteria for 
rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 
454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004).  The amendment changed 
the diagnostic code numbers used for all spine disabilities 
and instituted the use of a general rating formula for 
diseases and injuries of the spine for the new Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as outlined above under the 
discussion of Diagnostic Code 5293 (Intervertebral Disc 
Syndrome is redesignated as Diagnostic Code 5243).  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50


Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater than 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

Finally, the Board notes that 38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court interpreted these regulations 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.



Cervical Spine

The medical evidence clearly shows that the veteran's 
subjective complaints of limitation far exceed objective 
clinical findings.  The veteran is treated with muscle 
relaxants for complaints of neck pain radiating into his 
trapezius muscles and he treats himself with over-the-counter 
Ibuprofen.  He contends that his neck pain is increased with 
any and all movements of the head.

The veteran underwent VA examination in May 1999, and was 
able to flex his cervical spine to 30 degrees, extend to 20 
degrees, and rotate the neck bilaterally to 30 degrees.  He 
had complaints of pain with all movements and the examiner 
opined that the veteran's limitation could be further limited 
during periods of pain.  X-rays of the cervical spine showed 
degenerative changes.

Upon VA examination in February 2002, the veteran was able to 
flex his cervical spine to about 15 degrees, extend to 20 
degrees, laterally flex bilaterally to 15 degrees, and rotate 
the neck bilaterally to 20 degrees.  This examiner noted that 
the veteran obviously had a psychiatric overlay to his 
complaints and recommended that the veteran undergo 
psychiatric examination to get a complete picture of his 
actual limitations.  

Upon VA examination in December 2004, the veteran was able to 
flex his cervical spine to 30 degrees, extend to 20 degrees, 
laterally flex bilaterally to 30 degrees and rotate the neck 
bilaterally to 50 degrees.  He had no complaints of pain with 
motion, but had slight discomfort in his trapezius muscles; 
additional limitation of motion was said to be present with 
repetitive use.  The examiner determined that the veteran had 
muscular neck pain and it was reported that the veteran 
related significant relief with the use of Flexeril 
prescribed by this examiner.  The examiner opined that the 
veteran experienced interference with his occupational 
activities as well as activities of daily living due to 
limited motion and pain in the neck muscles.

The veteran underwent VA neurologic examination in January 
2005.  The examiner determined after complete review of the 
claims folder and electrodiagnostic studies that the veteran 
had peripheral neuropathy most likely of diabetic origin.

Given the evidence as outlined above, the Board finds that 
the revised rating criteria is neither more nor less 
favorable to the veteran than the criteria in effect at the 
time he filed his claim in 1997.  Specifically, a rating 
higher than 20 percent is not available under the revised 
criteria as that criteria is very specific to the level of 
limited motion required for assignment of each rating and 
additional consideration is not to be given to symptoms such 
as pain, stiffness or aching in the area of the spine 
affected by the disability.  

The medical evidence of record shows that there was one 
finding of cervical flexion limited to 15 degrees.  That 
finding was made in the February 2002 VA examination report 
in which the examiner questioned the presence of a 
psychological overlay as the veteran's complaints of 
limitation were far more severe than would be expected based 
on objective clinical findings.  The remainder of the medical 
evidence, including the most recent VA examination report, 
shows that the veteran maintains flexion in his cervical 
spine to 30 degrees.  As such, the assignment of a 20 percent 
rating, and no higher, under the revised criteria is accurate 
and appropriate.

As for the rating criteria in existence at the time the 
veteran filed his claim, the Board finds that the evidence is 
consistent with a finding of moderate limitation of cervical 
spine motion.  This finding is based upon consideration of 
the reported ranges of motion, the veteran's complaints of 
pain and discomfort in the trapezius muscles, and the 
findings by VA examiners that the veteran could experience 
additional limitation during periods of symptom exacerbation.  
The Board does not find that the veteran's limitation of 
motion in the cervical spine is severe because in 1997 and 
again in 2004 he maintained 30 degrees of flexion in the 
cervical spine, he reported during the course of that time 
that he either required only over-the-counter pain medication 
or the use of muscle relaxants to get some type of relief, 
and the medical evidence as a whole does not support a 
finding of severe limitation in the cervical spine.


The Board also considered rating criteria for intervertebral 
disc syndrome in an effort to ensure that this veteran was 
appropriately rated for his cervical spine disability.  The 
medical evidence, however, does not show symptoms compatible 
with sciatic neuropathy, demonstrable muscle spasm, or other 
neurologic findings appropriate to the site of the discs in 
question.  In fact, the medical evidence shows that there are 
no neurologic findings that are medically linked to the 
veteran's cervical spine disability.  Additionally, there is 
nothing in the record to suggest that the veteran experienced 
incapacitating symptom episodes having a total duration of at 
least four weeks but not less than six weeks during any 
twelve month period.  Accordingly, the Board finds that the 
20 percent rating assigned for myofascial syndrome of the 
cervical spine is appropriate and a higher rating is denied 
on a schedular basis.

Lumbar Spine

Treatment records show that the veteran underwent steroid 
injections without much improvement and that he has not 
participated in much treatment for quite some time.  He 
reported that he only used over-the-counter medications in 
2002.

The veteran underwent VA examination in May 1999, and was 
able to flex his lumbar spine to 50 degrees, extend to 15 
degrees, laterally flex bilaterally to 15 degrees, and rotate 
the back bilaterally to 30 degrees.  He had complaints of 
pain with all movements and the examiner opined that the 
veteran's limitation could be further limited during periods 
of pain.  The veteran was able to stand erect and had no 
spasms in the lower back; there was generalized tenderness to 
palpation.  X-rays of the lumbar spine were essentially 
negative.

Upon VA examination in February 2002, the veteran was able to 
flex his lumbar spine to about 40 degrees, extend to 15 
degrees, laterally flex bilaterally to 15 degrees, and rotate 
the back bilaterally to 40 degrees.  As pointed out above, 
this examiner noted that the veteran obviously had a 
psychiatric overlay to his complaints.  

Upon VA examination in December 2004, the veteran was able to 
flex his lumbar spine to 50 degrees, extend to 20 degrees, 
laterally flex bilaterally to 20 degrees and rotate the back 
bilaterally to 30 degrees.  He had no complaints of pain with 
motion, but had slight discomfort in his paraspinous muscles; 
he had no point tenderness.  The examiner determined that the 
veteran had low back pain and it was reported that the 
veteran related significant relief with the use of Flexeril 
prescribed by this examiner.  The examiner opined that the 
veteran experienced interference with his occupational 
activities as well as activities of daily living due to 
limited motion and pain in the low back muscles.

The veteran underwent VA neurologic examination in January 
2005.  The examiner determined after complete review of the 
claims folder and electrodiagnostic studies that the veteran 
had peripheral neuropathy most likely of diabetic origin.

Given the evidence as outlined above, the Board finds that 
the revised rating criteria is neither more nor less 
favorable to the veteran than the criteria in effect at the 
time he filed his claim in 1997.  Specifically, a rating 
higher than 20 percent is not appropriate for assignment 
under the revised criteria.  As noted above, the revised 
criteria is very specific to the level of limited motion 
required for assignment of each rating and additional 
consideration is not to be given to symptoms such as pain, 
stiffness or aching in the area of the spine affected by the 
disability.  

The medical evidence of record shows that there are no 
findings of lumbar flexion limited to 30 degrees or less, nor 
of ankylosis of the thoracolumbar spine so as to allow for a 
rating higher than 20 percent under the revised criteria.  As 
such, the assignment of a 20 percent rating under the revised 
criteria is accurate and appropriate based on the medical 
finding of forward flexion of the thoracolumbar spine greater 
than 30 degrees, but less than 60 degrees.

As for the rating criteria in existence at the time the 
veteran filed his claim, the Board finds that the evidence is 
consistent with a finding of moderate limitation of lumbar 
spine motion.  This finding is based upon consideration of 
the reported ranges of motion, the veteran's complaints of 
pain and discomfort in the paraspinous muscles, and the 
findings by VA examiners that the veteran could experience 
additional limitation during periods of symptom exacerbation.  
The Board does not find that the veteran's limitation of 
motion in the lumbar spine is severe because in 1997 and 
again in 2004 he maintained 50 degrees of flexion in the 
lumbar spine, he reported during the course of that time that 
he either required only over-the-counter pain medication or 
the use of muscle relaxants to get some type of relief, and 
the medical evidence as a whole does not support a finding of 
severe limitation in the lumbar spine.

The Board also considered rating criteria for intervertebral 
disc syndrome in an effort to ensure that this veteran was 
appropriately rated for his lumbar spine disability.  The 
medical evidence, however, does not show symptoms compatible 
with sciatic neuropathy, demonstrable muscle spasm, or other 
neurologic findings appropriate to the site of the discs in 
question.  In fact, the medical evidence shows that there are 
no neurologic findings that are medically linked to the 
veteran's lumbar spine disability.  Additionally, there is 
nothing in the record to suggest that the veteran experienced 
incapacitating symptom episodes having a total duration of at 
least four weeks but not less than six weeks during any 
twelve month period.  Accordingly, the Board finds that the 
20 percent rating assigned for residuals of a low back injury 
is appropriate and a higher rating is denied on a schedular 
basis.

Extra-schedular Rating

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

Although the veteran is shown to be unemployed, he has not 
submitted evidence showing that he is totally unemployable 
because of his service-connected back and neck disabilities 
and he has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful in identifying exceptional factors.  
Specifically, the veteran has not required frequent periods 
of hospitalization for his spine disabilities and his 
treatment records are void of any finding of exceptional 
limitation due to spine disabilities that is beyond that 
contemplated by the schedule of ratings.  The Board does not 
doubt that limitation caused by generalized musculoskeletal 
pain and fatigue has an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluations currently assigned adequately reflect 
the clinically established impairments experienced by the 
veteran and the assignment of ratings higher than 20 percent 
for each disability is also denied on an extra-schedular 
basis.


ORDER

A rating in excess of 20 percent for myofascial syndrome of 
the cervical spine is denied.

A rating in excess of 20 percent for residuals of a low back 
injury is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


